ERRATUM TO OPINION
{¶ 1} So much of ¶ 18 that reads "Stephen next asserts that the trial court erred in finding that a $200 loan made to John Reeder by Turner Cartage was a legitimate business expense.", should read "Stephen next asserts that the trial court erred in finding that a $200 loan made to John Reeder by Turner Cartage was not a legitimate business expense."
Bryant and Knepper, JJ., concur.
(Knepper, J., of the Sixth Appellate District, sitting by assignment in the Third Appellate District.)